Name: Council Regulation (EEC) No 2535/79 of 12 November 1979 opening, allocating and providing for the administration of a Community tariff quota for raw silk (not thrown), falling within heading No 50.02 of the Common Customs Tariff (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 79 Official Journal of the European Communities No L 290/5 COUNCIL REGULATION (EEC) No 2535/79 of 12 November 1979 opening, allocating and providing for the administration of a Community tariff quota for raw silk (not thrown), falling within heading No 50.02 of the Common Customs Tariff ( 1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, in view of these factors, the initial percen ­ tage shares in the quota volume for 1980 can be expressed approximately as follows : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Benelux Denmark Germany France Ireland Italy United Kingdom 0.15 0.15 5-90 29.45 0.15 58.90 5.30 Having regard to the draft Regulation submitted by the Commission , Whereas Community production of raw silk (not thrown) falling within heading No 50.02 of the Common Customs Tariff does not cover the needs of the user industries ; whereas the supply of the latter therefore depends to a great extent on imports from non-member countries ; whereas it is in the interests of the Community to suspend totally the Common Customs Tariff duty on the product in question , within the limits of an appropriate Community tariff quota ; Whereas, to take account of future trends in imports of the product in question in all the Member States, the quota should be divided into two instalments, the first being distributed among the Member States and the second to form a reserve intended to cover any subsequent requirements of Member States who have used up their initial shares ; whereas, in order to ensure a certain degree of security for importers of each Member State the first instalment should in this case be fixed at about 8 1 % of the total quota ; Whereas it is desirable at the present time to avoid final measures which could lead to the halting of action taken in the sector over a number of years to increase Community production ; whereas, under such conditions, it is advisable to extend the tariff system in force in 1979 ; Whereas the initial shares may be used up at different rates : whereas, to provide for this eventuality and to avoid disruption of supplies, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this should be done by each Member State when each of its addi ­ tional shares has been almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between Member States and the Commission , which latter must, in particular, be able to keep a record of the extent to which the tariff quota has been used up and to inform the Member States accordingly ; Whereas Community production does not appear to have changed considerably when compared with 1979 ; whereas, taking account of this production and of the forecasts for 1980 the imports needed to satisfy consumption within the Community can be estimated at 4 200 tonnes ; whereas the fixing of the quota amount at this level does not preclude an adjustment within the quota period ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the tariff quota should be applied consistently to all imports of the product in question until the quota is used up ; whereas a system of utilization of the Community tariff quota, based on an allocation between the Member States concerned, would , in the light of the principles outlined above , appear consistent with the Community nature of the quota ; Whereas if, at a given date in the quota period , a considerable quantity of the initial share is left over in a Member State, it is essential that that Member State should return a significant proportion to the reserve , so as to avoid a part of the quota remaining unused in one Member State when it could be used in others ; No L 290/6 Official Journal of the European Communities 17. 11 . 79 Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1980, the auto ­ nomous duty of the Common Customs Tariff for raw silk (not thrown), falling within heading No 50.02, shall be totally suspended within a Community tariff quota of 4 200 tonnes . Article 2 1 . A first instalment of 3 395 tonnes of this Community tariff quota shall be allocated among the Member States . Member States' shares, which subject to Article 5, shall be valid until 31 December 1980 shall be as follows : has been used up, that Member State shall forthwith, in accordance with the same conditions, draw a fourth share equal to the third . This procedure shall apply until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3, Member States may draw lesser shares than those specified therein if there are grounds for believing that those specified may not be used in full . They shall inform the Commission of their reasons for applying this paragraph . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 5 Member States shall return to the reserve, not later than 1 October 1980 , the unused portions of their initial shares which , on 15 September 1980, are in excess of 30 % of the initial amounts . They may return a greater portion if there are grounds for believing that such portion may not be used up. Member States shall notify the Commission , not later than 1 October 1980 , of the total quantities of the raw silk imported up to and including 15 September 1980 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon as it has been notified, shall inform each State of the extent to which the reserve has been used up . It shall inform the Member States, not later than 5 October 1980, of the amount in the reserve after amounts have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and to this end , shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggregate shares of the Community quota . Benelux Denmark Germany France Ireland Italy United Kingdom tonnes 5 5 200 1 000 5 2 000 180 2. The second instalment of 805 tonnes shall consti ­ tute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve where Article 5 has been applied, has been used up, that Member State shall forthwith , by notifying the Commission , draw a second share , to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as neces ­ sary to the next whole number. 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, that Member State shall forthwith , in the manner and to the extent provided in para ­ graph 1 , draw a third share equal to 5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State 17. 11 . 79 Official Journal of the European Communities No L 290/7 Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 2 . Member States shall ensure that importers of the product in question established in their territory have free access to the shares allocated to them . 3 . Member States shall charge imports of the product in question against their shares as the product is entered with the customs authorities for free circula ­ tion . 4 . The extent to which a Member State has used up its share shall be determined according to the condi ­ tions in paragraph 3 . Article 8 At the Commission's request , Member States shall inform it of the imports actually charged against their shares . Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1979 . For the Council The President J. GIBBONS